DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record fails to disclose, suggest or otherwise render obvious method of fabricating a conductive fabric employing vapor phase polymerization having the following ordered steps of immersing a fiber fabric in an oxidant solution and mangling the fabric to disperse the oxidant, placing the fabric in a chimerical reactor with a monomer or solution thereof, forming a conductive polymer by self-assembly of the vaporized monomer coming into contact with the oxidant of the fiber fabric, coating the fabric with the conductive polymer, washing the coated fabric at a temperature of between 20-80º C using a neutral detergent in a speed range of 20-60 rpm and drying the washed coated fiber fabric.  
The closest art of record is to Trindade, which discloses immersing a fiber fabric in an oxidant, performing VPP with the fabric and a monomer solution, forming a conductive polymer by self-assembly, coating the fiber fabric surface with the conductive polymer, washing and drying the coated fiber fabric.  Trindade discloses washing the fabric with cold water and a mild soap and at temperatures above 40º C, but fails to disclose the specific claim limitations of a neutral detergent in a speed range of 20-60 rpm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 7, 2022